Citation Nr: 1040996	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-28 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left eye 
disorder.   
 
2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).   
 
3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to October 
1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 RO rating decision that, in 
pertinent part, determined that new and material evidence had not 
been received to reopen claims for service connection for a left 
eye disorder and for PTSD (properly listed as a psychiatric 
disorder, to include PTSD).  By this decision, the RO also denied 
a TDIU rating.  

In April 2009, the Board, in pertinent part, remanded the issues 
as to whether new and material evidence has been received to 
reopen claims for entitlement to service connection for a left 
eye disorder and for a psychiatric disorder, to include PTSD, for 
further development.  

The Board notes that an August 2007 RO decision (issued in a 
statement of the case) denied the Veteran's claim for entitlement 
to service connection for a psychiatric disorder, to include 
PTSD, on a de novo basis.  The Board observes, however, that 
service connection for a psychiatric disorder, to include PTSD, 
was previously denied, including in a final June 1997 RO 
decision.  Therefore, the Board must address whether the Veteran 
has submitted new and material evidence to reopen his claim for 
entitlement to service connection for a psychiatric disorder, to 
include PTSD.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  





FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
entitlement to service connection for a left eye disorder in 
April 2005, and the Veteran did not appeal.  

2.  Evidence submitted since then is cumulative or redundant, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  

3.  The RO denied service connection for a psychiatric disorder, 
to include PTSD, in June 1997, and the Veteran did not appeal.  

4.  Evidence submitted since then is cumulative or redundant, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  

5.  The Veteran's service-connected disabilities are a low back 
disability (rated 20 percent); right lower extremity 
radiculopathy (rated 10 percent); and left lower extremity 
radiculopathy (rated 10 percent).  The combined disability rating 
is 40 percent.  His service-connected disabilities do not 
preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The April 2005 RO decision, which determined that new and 
material evidence had not been received to reopen a claim for 
entitlement to service connection for a left eye disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has not been received to reopen a 
claim for service connection for a left eye disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).  

3.  The June 1997 RO decision that denied entitlement to service 
connection for a psychiatric disorder, to include PTSD, is final.  
38 U.S.C.A. § 7105 (West 2009).  

2.  New and material evidence has not been received to reopen a 
claim for service connection for a psychiatric disorder, to 
include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  

5.  The criteria for a TDIU rating have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice 
should inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim.  It should 
also inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in April 2006, correspondence in 
September 2006, additional correspondence in September 2006, a 
rating decision in January 2007, a statement of the case in 
August 2007, a supplemental statement of the case in February 
2008, and correspondence in May 2009.  These documents discussed 
specific evidence, the particular legal requirements applicable 
to the claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, and the responsibilities 
of the parties in obtaining the evidence.  The Board notes that 
the May 2009 correspondence (noted above) notified the appellant 
that his claims for service connection for a left eye disorder 
and for a psychiatric disorder, to include PTSD, were denied 
because the evidence received was not new and material.  In his 
August 2007 substantive appeal, as well as in other statements on 
appeal, the appellant has specifically reported that his current 
eye disorder and his current psychiatric disorder, to include 
PTSD, were related to service.  The basis for the original 
denials of service connection for a left eye disorder and for a 
psychiatric disorder, to include PTSD, were, in part, that the 
evidence of record did not show a current eye disorder, or a 
current psychiatric disorder, to include PTSD, as being incurred 
during service.  These statements, in addition to the above 
correspondence, show that the appellant had actual knowledge of 
the notice requirements as defined in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Therefore a remand for additional notification 
would serve no useful purpose.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was last 
readjudicated in an April 2009 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant evidence.  Thus, the Board 
finds that VA has satisfied both the notice and duty to assist 
provisions of the law.  


Analysis

I.  Left Eye Disorder

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only if 
new and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

In determining if new and material evidence has been submitted, 
the evidence is generally presumed to be credible.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Board initially denied service connection for a left eye 
disorder in January 1997.  In April 2005, the RO denied an 
application to reopen a claim for entitlement to service 
connection for a left eye disorder.  Those decisions were not 
appealed and are considered final.  38 U.S.C.A. §§ 7104, 7105.  

The evidence considered at the time of the April 2005 RO decision 
included the Veteran's service personnel and treatment records; 
post-service private and VA treatment records; VA examination 
reports; records from the Social Security Administration (SSA); 
and the Veteran's own statements, as well as hearing testimony 
(albeit as to other issues).  The Board initially denied service 
connection for a left eye disorder in January 1997 on the basis 
that the Veteran's allegation that his current left eye disorder 
was related to service was not supported by any medical evidence 
that would render the claim plausible.  The Board noted that the 
Veteran's service treatment records indicated that at a September 
1971 cadet examination, and at a November 1972 entrance 
examination, the Veteran denied wearing eye glasses and denied 
any history of eye trouble, and that he was noted to have normal 
eyes and 20/20 vision.  The Board also reported that a May 1973 
treatment entry during service indicated that the Veteran 
lacerated his forehead and that the wound was sutured, with no 
mention of an eye injury related to the laceration.  The Board 
further noted that the August 1975 separation examination report 
again revealed that the Veteran had normal eyes and 20/20 vision, 
and that he reported no history of eye trouble or wearing 
glasses.  The Board also indicated that a VA treatment entry 
indicated that the Veteran was hit in the left eye with a 
basketball in April 1978, that he had severe pain from light and 
some redness, and that his vision seemed to be intact.  The 
impression was iritis.  The Board related that a follow-up 
examination, approximately two weeks later, showed no abnormal 
clinical findings and that the examiner indicated that the 
traumatic iritis had cleared.  The Board stated that the Veteran 
had not submitted any evidence that he currently had been 
diagnosed with a left eye disorder.  

In April 2005, the RO denied an application to reopen a claim for 
entitlement to service connection for a left eye disorder on the 
basis that no new and material evidence had been received.  The 
RO indicated that additional VA treatment records did not show an 
eye disorder that was related to the Veteran's military service.  
The RO also noted that the Veteran was requested to submit 
medical evidence to support his claim in September 2004, and that 
no reply had been received.  

The Veteran's service treatment records show no complaints, 
findings, or diagnoses of any left eye problems.  An Objective 
September 1971 cadet examination report noted that the Veteran 
had 20/20 near and distance vision in both eyes.  There was a 
notation that the Veteran's general eye evaluation was normal.  A 
January 1972 objective entrance examination report also indicated 
that the Veteran had 20/20 near and distance vision in both eyes.  
There was a notation that the Veteran's general eye evaluation 
was normal.  A May 1973 treatment entry indicated that the 
Veteran was treated for a lacerated forehead.  It was noted that 
the wound was sutured.  There was no reference to any left eye 
injury.  The objective August 1975 separation examination report 
indicated that the Veteran had 20/20 near and distance vision in 
both eyes.  There was also a notation that the Veteran's general 
eye evaluation was normal at that time.  

Post-service private and VA treatment records, including 
examination reports, dated from December 1975 to September 2004 
show treatment for disorders, including left eye complaints.  

For example, an April 1978 VA treatment entry noted that the 
Veteran reported that he was hit with a basketball in the left 
eye and that he was having severe pain from light, but that his 
vision seemed to be intact.  The examiner reported that there was 
some redness and that the Veteran appeared to have photophobia.  
The assessment was status post an injury to the left eye with 
present complaints of severe photophobia.  

An April 1978 VA consultation report related an assessment of 
iritis.  A May 1978 treatment entry noted that the Veteran was 
seen for follow-up.  The impression was cleared traumatic iritis.  

An April 2003 VA hospital discharge summary noted that the 
Veteran was admitted to a nursing home care unit for a forty-five 
day contract pending placement in a community nursing home.  A 
physical examination, as to the Veteran's eyes, indicated that 
his pupils were equal, round, and reactive to light.  The 
examiner indicated that the fundoscopic evaluation was within 
normal limits.  The diagnoses did not refer to a left eye 
disorder.  

The evidence received since the April 2005 RO decision includes 
additional VA treatment records; additional VA examination 
reports; and statements from the Veteran.  

VA treatment records dated from March 2006 to December 2007 show 
treatment for disorders including an additional left eye injury.  

For example, a May 2006 VA hospital discharge summary noted that 
the Veteran had a history of a schizoaffective disorder, bipolar 
type; a delusional disorder, persecutory type; and cluster B 
traits, and that he was referred from a VA outpatient clinic with 
complaints of being blind.  It was noted that the Veteran was 
recommended to have an urgent eye appointment the next day due to 
erythema of the eye, after reporting that he was punched in the 
eye.  The Veteran specifically reported that he had a recent 
fight with his brother where he got punched in his eye 
approximately one week ago.  He stated that his eye was presently 
watery and red.  The examiner indicated that the Veteran's left 
eye was mostly closed and that there was obvious erythema.  The 
examiner reported that the Veteran's pupils were equal, round, 
regular, and that they reacted to light and accommodation.  It 
was also noted that the Veteran's extraocular muscles were 
intact.  The multiple discharge diagnoses included an eye injury.  

A January 2007 VA treatment entry noted that a physical 
examination, as to the Veteran's eyes, indicated that pupils were 
equal, round, regular, and that they reacted to light and 
accommodation.  It was also noted that the Veteran's extraocular 
muscles were intact.  No left eye disorder was diagnosed at that 
time.  

The Board notes that the additional VA treatment records with 
additional diagnoses of another left eye injury, do not raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  
Simply stated, the fact that the Veteran currently has a post-
service eye disorder, or had an eye injury after service, is not 
in dispute, either today or April 2005.  The Veteran's statements 
in this regard are also cumulative and redundant.  The evidence 
at the time of the April 2005 RO decision already indicated that 
the Veteran had a post-service left eye injury.  The evidence 
received since the April 2005 RO decision essentially refers to 
an additional eye injury in May 2006.  

As noted previously, the Board initially denied service 
connection for a left eye disorder in January 1997 on the basis 
that the Veteran's allegation that his current left eye disorder 
was related to service was not supported by any medical evidence 
that would render the claim plausible.  The April 2005 RO 
decision denied an application to reopen a claim for entitlement 
to service connection for a left eye disorder on the basis that 
no new and material evidence had been received.  The RO indicated 
that additional VA treatment records did not show an eye disorder 
that was related to the Veteran's military service.  None of the 
recently submitted evidence links the Veteran's left eye 
disorder, if present, to his period of service.  

The Board observes that the Veteran has reported that he has a 
left eye disorder that was incurred during his period of service.  
The Board notes, however, without the appropriate medical 
training and expertise, the Veteran is not competent to offer a 
probative opinion on a medical matter, such as with respect to 
the etiology of a claimed disability.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Thus, to the extent that any of the additional evidence is 
considered new, it is not material since it does not raise a 
reasonable possibility of substantiating the Veteran's claim.  38 
C.F.R. § 3.156.  

The Board concludes that new and material evidence has not been 
submitted since the April 2005 RO decision.  Thus the claim for 
service connection for a left eye disorder may not be reopened, 
and the April 2005 RO decision remains final.  

II.  A Psychiatric Disorder, to include PTSD

The RO denied service connection for a psychiatric disorder, to 
include as secondary to a service-connected low back disability, 
in May 1983.  The RO denied service connection for a psychiatric 
disorder, to include PTSD, in June 1997 on a de novo basis.  The 
Veteran submitted a notice of disagreement in July 1997 and a 
statement of the case was issued in July 1997.  The Veteran, 
however, did not submit a substantive appeal following the 
issuance of the statement of the case.  Therefore, the June 1997 
RO decision was not appealed and is considered final, as was the 
May 1983 RO decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.202, 20.302.  

The evidence considered at the time of the June 1997 RO decision 
included the Veteran's service personnel and treatment records; 
post-service VA treatment records; VA examination reports; and 
the Veteran's own statements, as well as hearing testimony 
(albeit as to other issues).  The RO initially denied service 
connection for a psychiatric disorder, to include as secondary to 
a service-connected low back disability, in May 1983 on the basis 
that the evidence of record did not establish that the Veteran's 
psychiatric disorder was incurred in or aggravated by his 
military service and that it was not shown to be proximately due 
to and the result of his service-connected low back disability.  
The RO noted that the Veteran's service treatment records were 
negative for evidence showing complaints, treatment, or diagnoses 
of a psychiatric disorder.  The RO reported that an April 1983 
hospital record showed that the Veteran had some evidence of 
persecutory feelings and possible delusions of a paranoid type.  
It was noted that the Veteran reported that he had recent 
suicidal ideations, but none presently.  The RO indicated that 
the April 1983 hospital record indicated that the Veteran's 
perception showed no evidence of hallucinations or delusions, but 
that he reported that he sometimes felt an evil force was 
pressing in on him in his house.  The RO reported that the April 
1983 hospital record stated that the Veteran's mood was dejected, 
that he reported excessive anger at times especially towards 
injustices in his job, that his insight and judgment were good, 
and that his cognitive functioning was good in all categories.  

In June 1997, the RO denied service connection for a psychiatric 
disorder, to include PTSD, on the basis that there was no record 
of PTSD showing a chronic disability subject to service 
connection.  The RO also indicated that the Veteran's service 
treatment records were negative for any psychiatric disorder.  
The RO noted that it was necessary to provide evidence which 
demonstrated the existence of a claimed condition and its 
possible relationship to service.  The RO reported that an August 
1996 statement from a VA social worker noted that the Veteran had 
previously been diagnosed with a schizoaffective disorder and 
that he would been seen in a mental health clinic.  The RO 
indicated that VA treatment records indicated that the Veteran 
was treated for depression and schizoaffective disorder in 
September 1996.  The RO further reported that at the time of a 
May 1997 VA psychiatric examination, the Veteran did not report 
any significant traumas while in the military.  The RO also noted 
that the examiner stated that the Veteran did not have PTSD, but 
indicated that he would support a diagnosis of a schizoaffective 
disorder.  

The Veteran's service personnel records indicate that he was not 
awarded decorations evidencing combat.  Such records indicate 
that the Veteran had no foreign and/or sea service.  His 
occupational specialty was listed as an infantry unit commander.  
The Veteran's service treatment records do not show treatment for 
any psychiatric problems including PTSD.  

Post-service VA treatment records, including examination reports, 
dated from March 1978 to May 1997 showed treatment for variously 
diagnosed psychiatric disorders, but no diagnoses of PTSD.  

For example, an August 1978 VA consultation report noted that the 
Veteran was dressed neatly and that his behavior was appropriate.  
The examiner indicated that the Veteran's affect was appropriate 
and that there was no evidence of sadness, depression, or 
anxiety.  The examiner stated that there was also no evidence of 
psychotic material.  It was noted that the Veteran reported 
suicidal thoughts, but without intent.  The Veteran indicated 
that he felt depressed in reaction to his back pain.  As to an 
assessment, the examiner indicated that a diagnosis was deferred 
and that the Veteran was not seriously disturbed that day.  

An October 1978 VA treatment entry noted that the Veteran 
reported that his primary goal was to reduce his temper and to 
eliminate his back pain.  The examiner reported that the Veteran 
refused his efforts to send him to group therapy.  The assessment 
was adjustment reaction.  

A January 1980 VA orthopedic examination report essentially 
related diagnoses referring to the Veteran's low back disability.  
The examiner did indicate that the Veteran was attending a VA 
mental hygiene clinic for nervousness.  

An April 1983 VA hospital summary indicated that the Veteran 
reported that he had an increase in violent emotions 
progressively over the previous eight months.  The Veteran stated 
that he did not care if he hurt other people or himself.  He 
indicated that he had suicidal ideation in the past, but not at 
the present time.  It was noted that the Veteran had been 
followed for approximately five years in a VA mental health 
clinic with diagnoses of schizophrenia, paranoid type, and 
borderline personality disorder.  The diagnoses were paranoid 
schizophrenia, with paranoia; rule out borderline personality 
disorder; and a back injury.  

An August 1996 statement from a VA social worker indicated that 
the Veteran was enrolled in a mental health clinic.  The social 
worker stated that the Veteran's chart showed a previous 
diagnosis of schizophrenia, paranoid type.  

A May 1997 VA psychiatric examination report noted that the 
Veteran reported that he finished his bachelor's degree in 
business administration in a ROTC program before going into the 
Army.  The Veteran stated that he performed his basic training at 
Fort Benning and that he entered the Army as a second lieutenant.  
He reported that he spent three years at Fort Dix.  He remarked 
that near the end of the Vietnam War there were too many officers 
with his occupational specialty, so he was basically forced out.  
It was noted that the Veteran indicated that he was never in a 
war zone at all and that he did not list any significant traumas 
in the military as stressors for PTSD.  The Veteran reported that 
he was hospitalized in 1976 after he left the military because of 
emotional problems.  He reported that he had violent episodes, 
that he was depressed, and that he spent six weeks at a VA 
facility.  He remarked that he could not remember the medications 
that he was taking at that time.  The Veteran indicated that he 
was admitted again briefly in 1983 for similar reasons, and that, 
in February 1996, he was hospitalized with similar suicidal 
complaints and paranoia.  He stated that he was diagnosed with 
schizoaffective disorder in September 1996.  

As to an impression, the examiner indicated that he did not think 
any diagnostic tests were indicated and that the Veteran was 
probably capable of managing his funds in his own best interests.  
The examiner commented that, diagnostically, the Veteran did not 
have PTSD, but that he would support a diagnosis of 
schizoaffective disorder, even though he had no family history.  
The examiner indicated that the Veteran reported that he had 
paranoia even in times when he was not depressed, so he did not 
think the Veteran had major depression, recurrent, with psychotic 
features.  The examiner stated that the Veteran's symptoms were 
more like schizoaffective disorder, depressed, with no history of 
mania to speak of.  It was noted that the Veteran did not have a 
significant substance abuse history and that he had not been in 
combat.  The examiner reported that he thought the Veteran 
misunderstood that he had PTSD because his world had come apart 
for him, but that he now reported that he felt like he was 
getting better.  

The evidence received since the June 1997 RO decision includes 
additional post-service VA treatment records; post-service 
private treatment records; records from the SSA; and statements 
from the Veteran.  

VA treatment records dated from September 1996 to December 1996, 
and not previously of record, show treatment for disorder 
including a schizoaffective disorder.  

Private and VA treatment records, including examination reports, 
dated from January 1999 to December 2007 refer to treatment for 
numerous disorders, including variously diagnosed psychiatric 
disorders.  There are no diagnoses of PTSD of record.  

A January 1999 report from a private psychologist, apparently for 
SSA purposes, related diagnoses of a schizoaffective disorder, 
and rule out schizophrenia, paranoid type.  

A February 1999 treatment entry noted that the Veteran claimed he 
had suffered from depression since he got back from Vietnam in 
the 1970s.  A diagnosis was not provided at that time.  

A February 1999 VA hospital discharge summary noted that the 
Veteran had a history that included schizophrenia and that he 
presented himself by saying he was so angry that he had suicidal 
ideations.  As to a past psychiatric history, it was noted that 
the Veteran was diagnosed to have a schizoaffective disorder in 
1976.  The diagnoses were an adjustment disorder, and 
schizoaffective disorder by history.  

A March 1999 VA hospital discharge summary noted, as to a past 
medical history, that the Veteran reported that he was diagnosed 
with a schizoaffective disorder in 1976.  It was noted that the 
Veteran had a long history of irritability and violence towards 
strangers and family including his ex-wife and daughters.  It was 
also reported that he had past hospitalizations with the most 
recent in February 1999.  The discharge diagnoses included a 
schizoaffective disorder and questionable cluster B traits.  

A June 1999 VA hospital discharge summary noted that the Veteran 
was recently discharged in March 1999 with a diagnosis of a 
schizoaffective disorder and that he had not been compliant with 
medication since discharge and had become progressively more 
irritable.  It was noted that over the past several days, the 
Veteran had made numerous superficial scrapes across his abdomen 
and upper forearms.  As to a past psychiatric history, it was 
noted that the Veteran reported that he had schizoaffective 
disorder in 1976.  It was noted that the Veteran had a long 
history of irritability and violence towards strangers and family 
including his ex-wife and daughters.  It was further reported 
that he had past hospitalizations with the most recent in 
February 1999.  The discharge diagnoses included schizoaffective 
disorder, by history; bipolar disorder, not otherwise specified; 
and borderline personality traits, questionable.  

An August 1999 VA hospital discharge summary noted that the 
Veteran had a past psychiatric history of schizophrenia and that 
he presented to the emergency room with severe suicidal thoughts 
and depression.  The Veteran reported that he had a long standing 
history of schizophrenia and depression for approximately twenty 
years.  The diagnoses included depression, not otherwise 
specified, and schizophrenia, chronic, paranoid type.  

Records from the SSA indicated that the Veteran became disabled 
in October 1998 and that he suffered from a schizoaffective 
disorder, hypertension, and diabetes mellitus, which were 
considered to be severe under SSA regulations.  

In a September 2006 stressor statement, the Veteran reported that 
his traumatic experiences involved hurting his back and being an 
African American officer who received mean treatment.  He stated 
that he received low scores when he did all the work.  

A February 2007 VA treatment entry related an assessment that 
included paranoid schizophrenia with a history of suicide 
attempts and a movement disorder.  

The Board notes that the additional private and VA treatment 
records, with additional diagnoses of psychiatric problems (and 
no diagnoses of PTSD), do not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); Vargas-Gonzalez 
v. West, 12 Vet. App. 321 (1999).  Simply stated, the fact that 
the Veteran currently has a psychiatric disorder is not in 
dispute, either today or in June 1997.  The Veteran's statements 
in this regard are also cumulative and redundant.  The evidence 
at the time of the December 1999 RO decision already indicated 
that the Veteran had a psychiatric disorder.  In fact, the 
evidence already included a history reported by the Veteran of 
being treated for a psychiatric disorder in 1976.  

As noted previously, the RO initially denied service connection 
for a psychiatric disorder, to include as secondary to a service-
connected low back disability, in May 1983 on the basis that the 
evidence of record did not establish that the Veteran's 
psychiatric disorder was incurred in or aggravated by his 
military service and that it was not shown to be proximately due 
to and the result of his service-connected low back disability.  
The June 1997 RO decision denied service connection for a 
psychiatric disorder, to include PTSD, on the basis that there 
was no record of PTSD showing a chronic disability subject to 
service connection.  The RO also indicated that the Veteran's 
service treatment records were negative for any psychiatric 
disorder.  The RO noted that it was necessary to provide evidence 
which demonstrated the existence of a claimed condition and its 
possible relationship to service.  None of the evidence received 
since June 1997 links the Veteran's current psychiatric disorder 
to his period of service.  Additionally, the Board observes that 
none of the evidence received since June 1997 indicates that the 
Veteran has been diagnosed with PTSD.  

The Board observes that the Veteran has continued to report being 
treated for a psychiatric disorder in 1976.  The Board notes that 
the Veteran was discharged from service in October 1975 and that 
the first post-service evidence of record of any possible 
psychiatric disorder is in August 1978.  The Board observes that 
VA hospital discharge summaries dated in February 1999, March 
1999, and June 1999, all reported the Veteran's history of being 
diagnosed with a schizoaffective disorder in 1976.  Additionally, 
a February 1999 VA treatment entry noted that the Veteran 
reported that he had suffered from depression since he got back 
from Vietnam in the 1970s.  The Board notes that the Veteran was 
never in Vietnam.  Additionally, the statements from the Veteran 
that he was treated for a psychiatric disorder in 1976 were 
nothing more than a recitation of his belief.  As such, they are 
not competent evidence in linking any present psychiatric 
disability with service.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because the 
transcriber is a medical professional).  

Additionally, without the appropriate medical training and 
expertise, the Veteran is not competent to offer a probative 
opinion on a medical matter, such as with respect to the etiology 
of a claimed disability.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Thus, to the extent that any of the additional evidence is 
considered new, it is not material since it does not raise a 
reasonable possibility of substantiating the veteran's claim.  38 
C.F.R. § 3.156.  

The Board concludes that new and material evidence has not been 
submitted since the June 1997 RO decision.  Thus the claim for 
service connection for a psychiatric disorder, to include PTSD, 
may not be reopened, and the June 1997 RO decision remains final.  

III.  TDIU

A TDIU rating may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where 
these percentage requirements are not met, entitlement to the 
benefit on an extraschedular basis may be considered when the 
veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including his 
employment and educational history.  38 C.F.R. §§ 3.321(b), 
4.16(b).  The Board does not have the authority to assign an 
extraschedular TDIU rating in the first instance, although 
appropriate cases must be referred to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for such extraschedular consideration.  Bowling v. 
Principi, 15 Vet.App. 1 (2001).  

In determining whether a veteran is entitled to a TDIU rating, 
neither non-service-connected disabilities or advancing age may 
be considered.  38 C.F.R. § 4.19.

The Veteran is seeking a TDIU rating.  He is service-connected 
for a low back disability (rated 20 percent); right lower 
extremity radiculopathy (rated 10 percent); and left lower 
extremity radiculopathy (rated 10 percent).  The combined 
disability rating is 40 percent.  He therefore does not satisfy 
the percentage rating standards for a TDIU rating under 38 C.F.R. 
§ 4.16(a).  

The Board does not have authority to assign a TDIU rating on an 
extraschedular basis under 38 C.F.R. § 4.16(b).  Bowling, supra.  
Moreover, in the instant case, the Board sees no exceptional or 
unusual circumstances that would warrant referral of the case to 
the appropriate VA official for consideration of a TDIU rating on 
an extraschedular basis.  In this regard, the evidence does not 
demonstrate that the Veteran's service-connected low back 
disability and right and left lower extremity radiculopathy, 
render him unable to secure and follow a substantially gainful 
occupation.  The most recent October 2007 VA spine examination 
report noted that the Veteran had been unemployed for ten to 
twenty years.  It was noted that the Veteran reported that he 
stopped working in the early 1990s due to multiple medical 
problems including a bipolar disorder; diabetes mellitus; 
congestive heart failure; hypertension; and back and joint pain.  
The Veteran stated that he came to a point where he could not 
obtain or maintain gainful employment due to both emotional and 
physical reasons.  The examiner indicated that the primary reason 
that the Veteran could not maintain employment appeared to be his 
bipolar disorder.  The examiner remarked that the Veteran stated 
that his progressive back pain contributed to his escalating 
mental stress and his inability to work.  The diagnosis was 
degenerative joint disease and degenerative disc disease of the 
lumbar spine.  The Board also observes that Records from the SSA 
indicated that the Veteran became disabled in October 1998 and 
that he suffered from a schizoaffective disorder, hypertension, 
and diabetes mellitus, which were considered to be severe under 
SSA regulations.  The Board observes that nonservice-connected 
disorders (such as the Veteran's psychiatric disorder, heart 
disorder, hypertension, and diabetes mellitus) may not be 
considered in support of a claim for a TDIU rating.  38 C.F.R. 
§ 4.19.  

In the absence of evidence that the Veteran's service-connected 
disabilities alone render him unemployable, referral of the case 
to the Director of Compensation and Pension service for 
consideration of a TDIU rating on an extraschedular basis is not 
warranted.  As the preponderance of the evidence is against the 
claim for a TDIU rating, the benefit-of-the doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  





ORDER

The application to reopen the claim for entitlement to service 
connection for a left eye disorder is denied.  

The application to reopen the claim for entitlement to service 
connection for a psychiatric disorder, to include PTSD, is 
denied.  

A TDIU rating is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


